METHOD OF PRODUCING IRON PHOSPHIDE, POSITIVE ELECTRODE FOR LITHIUM SECONDARY BATTERY COMPRISING IRON PHOSPHIDE, AND LITHIUM SECONDARY BATTERY COMPRISING SAME

Primary Examiner: Gary Harris 		Art Unit: 1727       February 3, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3 & 5-15 are allowed.

 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Lacasse et al. US 2010/0071811 discloses a method for preparing iron phosphide (see for instance figures 8 & 12 [0253]).
However, Lacasse would not provide the teaching for preparing an iron phosphide with the boundaries set within independent Claim 1.
 	CAO et al. US 2009/0148765 discloses a positive electrode for a lithium secondary battery comprising iron phosphide (see abstract, [0002] and title).  
 	However, Cao would not provide a teaching for a lithium-sulfur secondary battery required by independent Claim 8.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GARY D HARRIS/           Primary Examiner, Art Unit 1727